                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

CHARLIE L. JONES,                               §
                Plaintiff,                      §
                                                §
vs.                                             §     Civil Action No. 3:18-2618-MGL
                                                §
THE STATE OF SOUTH CAROLINA,                    §
                Defendant.                      §
                                                §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
              AND DISMISSING PLANTIFF’S AMENDED COMPLAINT

       Plaintiff Charlie L. Jones (Jones), proceeding pro se, filed this action seeking damages

against the State of South Carolina under 42 U.S.C. § 1983. The matter is before the Court for

review of the Report and Recommendation (Report) of the United States Magistrate Judge

suggesting Jones’s Second Amended Complaint be dismissed with prejudice and without issuance

and service of process. In addition to the Report, the Magistrate Judge also ordered Jones’s

motions to amend and for joinder be terminated as moot. The Report was made in accordance

with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to the Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which a specific objection is made, and the Court
may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on April 9, 2019. Jones filed his Objections to the

Report (Objections) on April 22, 2019. The Court has reviewed the objections but holds them to

be without merit. It will therefore enter judgment accordingly.

       First, Jones complains the Magistrate Judge erred in using the term “unidentified

defendants,” to describe the defendants in Jones’s South Carolina Circuit Court case. Jones argues

he identified those defendants in previous submissions to the Court.

       The Court recognizes Jones identified Certain Interested Underwriters at Lloyd’s of

London; Tapco Underwriters, Inc.; Creech, Roddey & Watson; and Crawford and Company, Inc.

as defendants in his South Carolina Circuit Court case. Regardless, this fact has no bearing on the

Magistrate Judge’s recommended disposition of this case. Therefore, the Court will overrule this

objection.

       In Jones’s second objection, he disagrees with the Magistrate Judge’s suggestion Plaintiff’s

claims against Judge Cothran, as an arm of the State in his official capacity, are barred by the

Eleventh Amendment. Jones’s second objection incorrectly states the law.

       The Magistrate Judge’s discussion of sovereign immunity under the Eleventh Amendment

is correct. Further, Jones’s argument claiming sovereign immunity is inapplicable to Judge

Cothran—an arm of the State when acting in his official capacity—is mistaken. See Kentucky v.

Graham, 473 U.S. 159, 166 (1985) (holding suits against state officials in their official capacity

should be treated as suits against the State). Likewise, the Court will overrule this objection.

       Jones’s third objection disagrees with the Magistrate Judge’s conclusion Judge Cothran is

shielded by judicial immunity. The Court is unconvinced by Jones’s argument asserting Judge



                                                 2
Cothran’s actions were administrative, legislative, or executive and therefore undeserving of

absolute judicial immunity.

       Judge Cothran’s decision to grant summary judgment is a quintessential judicial action

and, as such, is entitled to absolute immunity. See Mireles v. Waco, 502 U.S. 9, 11 (1991) (holding

judges are entitled to absolute immunity from suit for judicial actions taken within their

jurisdiction). Jones spends several pages discussing qualified immunity; however, qualified

immunity is inapplicable in this case. The Magistrate Judge’s discussion of absolute immunity

was correct and Jones’s claims against Judge Cothran are thus barred. Consequently, the Court

will overrule this objection as well.

       In Jones’s fourth and final objection, he argues the Magistrate Judge erred in

recommending this matter be summarily dismissed with prejudice, and without leave to file an

amended complaint. The Court is unpersuaded by Jones’s argument “that this action can be cured

by an AMENDMENT [sic] COMPLAINT.”

       A pro se litigant’s claim should be dismissed with prejudice when the claim is substantively

meritless and cannot be cured by an Amended Complaint. McLean v. United States, 566 F.3d 391,

400-01 (4th Cir. 2009). Jones argues his Motion to Amend to Conform to the Evidence, in which

he reiterated his cause of action arises under 28 U.S.C. § 1983, and his Motion for Joiner of Persons

Needed for Just Adjudication, where he sought to add Judge Cothran as a defendant to this action,

prove an Amended Complaint is required. This is incorrect as neither motion would create an

actionable claim due to the doctrines of sovereign and judicial immunity. Thus, the Court will

also overrule this objection.

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court overrules Jones’s objections, adopts the Report, and incorporates it



                                                 3
herein. Therefore, it is the judgment of the Court Jones’s amended complaint is DISMISSED

WITH PREJUDICE and without issuance and service of process. Accordingly, the pending

motions to expedite, for a ruling, and to strike are necessarily RENDERED MOOT.

       IT IS SO ORDERED.

       Signed this 18th day of September 2019 in Columbia, South Carolina.

                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE


                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                4
